Citation Nr: 1606105	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to an increased rating for a generalized anxiety disorder, currently evaluated as 70 percent disabling.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

 
REPRESENTATION
 
Appellant represented by:  Stacey Penn Clark, Esq.
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 

ATTORNEY FOR THE BOARD
 
Chris Miller, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active military duty from September 1964 to September 1968.   
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision, in response to a request for a routine evaluation of the Veteran's service connected disability, continued the assigned 70 percent rating.  The rating assigned to the Veteran's service connected generalized anxiety disorder had last been adjudicated in a March 2006 rating decision.  As a timely notice of disagreement was not filed by the Veteran following that March 2006 rating decision, and new and material evidence was not received within one year, the March 2006 rating decision is final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 3.156(b).
 
The Veteran and his wife presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal.  The Board offered the Veteran a hearing before a different Veterans Law Judge.  If the Veteran did not respond within 30 days, the case would be reassigned.  No response was received from the Veteran.  As such, the Board will proceed with the matter on appeal.  
 
When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a total disability rating based on individual unemployability due to service-connected disability will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed a claim of entitlement to individual unemployability benefits via his submission of VA Form 21-8940, in March 2013.  The issue of entitlement to a  total disability rating based on individual unemployability has therefore been raised by the record, and is under the Board's jurisdiction.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Development is required for both of the Veteran's claims.  
 
At his September 2015 hearing before the Board the Veteran testified that he had been receiving treatment from Dr. C.S. since 1998 or earlier.  Notably, only a handful of mental health treatment records have been associated with the Veteran's claims file.  Accordingly, remand is necessary so that any outstanding mental health records can be obtained for the period beginning April 3, 2008, one year prior to the date that the RO ordered its periodic evaluation of the Veteran's generalized anxiety disorder.  See 38 C.F.R. § 3.400(o)(2) (2015).  
 
Moreover, the Veteran's last VA psychiatric examination was in June 2012, and the testimony presented to the Board at the Veteran's September 2015 hearing suggests that his generalized anxiety disorder has increased in severity.  Further, it is noted that the June 2012 examination did not offer an opinion addressing the degree of occupational impairment attributable to the Veteran's generalized anxiety disorder.  Therefore, a new examination is needed.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain any outstanding pertinent mental health treatment records from April 2008 forward, to specifically include records from Dr. C.S.
 
2.  Thereafter arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and current severity of his generalized anxiety disorder.  The entire claims file, to include his VBMS and Virtual VA files and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All appropriate tests and studies, should be conducted, and all clinical findings should be reported in detail. 
 
The examiner must describe the degree of any occupational impairment attributable to the Veteran's generalized anxiety disorder, emphasizing what types of employment activities would be limited because of that disorder, whether any types of employment would not be limited, and whether any limitation on employment is likely to be permanent.  The examiner must specifically opine whether the appellant's generalized anxiety disorder alone prevents him from working.  In making these determinations, the examiner must address the Veteran's own assertions regarding the impact of his generalized anxiety disorder on his ability to work and perform daily living activities.
 
3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence, to include the Veteran's entitlement to a total disability evaluation based on individual unemployability.  If any claim remains denied the Veteran and his representative should  be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

